DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses that the linking member is positioned outside the lock body, however this is not described anywhere in the specification or shown in the figures.  It is unclear to the examiner how the linking member is positioned outside the lock body considering where it is located in the figures compared to the lock body.  Revision is required to provide clarity to the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14-22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Terei et al. (US 20130152647 A1).
With regard to claim 1, Terei teaches a lock assembly comprising: 
a lock body (100); 
a rotatable lock cylinder (300) comprising a portion (301) movable within the lock body and configurable between an unlocked position (in Figure 5), a locked position (in Figure 9), and a deadlocked position (in Figure 10); and 
a linking member (230) having a first position (in Figure 5) and a second position (in Figure 9-10), wherein when the portion is in the unlocked position, the linking member is in the first position (Figure 5), when the portion is in the locked position, the linking member is in the second position (Figure 9), and when the portion is in the deadlocked position, the linking member is locked in the second position (Figure 10); 
wherein the lock assembly is configured to be installed in a mortice of a sliding door (not labeled, described in paragraphs [0001], [0027], and shown in Figures III and IV), the sliding door having a latch mechanism (400) within a latch body (410) separate from the lock body, such that the linking member (230) is positioned outside the lock body (lock body 100 does not fully surround the linking member therefore is being interpreted as positioned outside the lock body) and is in communication with the latch mechanism via a drive plate, drive bar or actuator arm (330) configured to connect to the linking member.
With regard to claim 2, Terei teaches the lock assembly of claim 1, wherein the portion comprises a cam or a tail bar (301).  
With regard to claim 3, Terei teaches the lock assembly of claim 2, wherein the linking member comprises a follower (230) configured to interact with the portion.  
With regard to claim 4, Terei teaches the lock assembly of claim 3, further comprising a locking arm (270) having a deadlocked position and a free position, wherein when the portion (301) is in the unlocked position or the locked position, the linking member (230) is respectively in the first position or the second position and the locking arm is in the free position, and when the3IA Number: PCT/NZ2019/050025 Preliminary Amendmentportion is in the deadlocked position, the locking arm is in the deadlocked position to lock the linking member in the second position.  
With regard to claim 5, Terei teaches the lock assembly of claim 4, wherein the locking arm (270) is biased towards the deadlocked position (by spring 271), wherein when the portion is in the unlocked position or the locked position, the portion holds the locking arm in the free position.  
With regard to claim 6, Terei teaches the lock assembly of claim 5, wherein the locking arm comprises a protrusion (272) and the follower comprises a groove (235), wherein when the locking arm is in the deadlocked position, the protrusion engages the linking member to lock the linking member in the second position, and when the locking arm is in the free position, the protrusion aligns with the groove to allow the linking member to move between the first position and the second position.  
With regard to claim 7, Terei teaches the lock assembly of claim 3, wherein the follower (230) comprises a pair of fingers (231, part of 230 below 235), the portion acting on one or both fingers (the part below 235) to actuate the linking member between the first position and the second position.  
With regard to claim 8, Terei teaches the lock assembly of claim 3, wherein the follower (230) moves linearly along an axis transverse to the axis of rotation of the portion.  
With regard to claim 9, Terei teaches the lock assembly of claim 3, wherein rotation of the lock cylinder corresponds to rotation of the portion about the same axis.  
With regard to claim 10, Terei teaches the lock assembly of claim 1, wherein when the lock assembly is installed, the drive plate, drive bar or actuator arm translates movement of a snib (210) of the sliding door to movement of the linking member.
With regard to claim 11, Terei teaches the lock assembly of claim 10, wherein the linking member (230) can move between the first position and the second position by movement of the snib, as described in paragraph [0124].  
With regard to claim 14, Terei teaches a lockable latch assembly, comprising: 
the lock assembly of claim 1; and 
a latch mechanism (400) comprising a latch (440), the latch mechanism having a latched mode in which a latch of the latch mechanism is extended (Figure 22) and an unlatched mode in which a latch of the latch mechanism is withdrawn (Figure 21); 
wherein when the portion of the lock assembly is in the unlocked position, the latch mechanism is in the unlatched mode, and when the portion of the lock assembly is in the locked position or the deadlocked position, the latch mechanism is in the latched mode (described in [0146]).  
With regard to claim 15, Terei teaches the latch assembly of claim 14 wherein when the latch mechanism (400) is not engaged with a jamb of the sliding door, the latch mechanism is locked in the unlatched mode (described in [0148]).  
With regard to claim 16, Terei teaches the latch assembly of claim 14, further comprising the drive plate (220), wherein the drive plate is configured to be positioned outside the latch body when installed.  
With regard to claim 17, Terei teaches the latch assembly of claim 16, wherein the drive plate (220) is configured to connect to an actuator arm (460) of the latch mechanism when installed (described in [0146]).  
With regard to claim 18, Terei teaches the latch assembly of claim 14, wherein the latch mechanism comprises the actuator arm (460). 
With regard to claim 19, Terei teaches a lockable multi-latch assembly, comprising: 
the lock assembly of claim 1; and 
two or more latch mechanisms (400, shown in Figure 18) in communication with the lock assembly, each latch mechanism comprising a latch (440), and having a latched mode in which a latch of the5IA Number: PCT/NZ2019/050025 Preliminary Amendmentlatch mechanism is extended and an unlatched mode in which a latch of the latch mechanism is withdrawn (Figures 22 and 21 respectively);
wherein when the portion of the lock assembly is in the unlocked position, each latch mechanism is in the unlatched mode, and when the portion of the lock assembly is in the locked position or the deadlocked position, each latch mechanism is in the latched mode (described in [0146]).  
With regard to claim 20, Terei teaches the multi-latch assembly of claim 19, further comprising a forend plate (410) to which the lock assembly and each latch mechanism are connected.  
With regard to claim  21, Terei teaches the multi-latch assembly of claim 19 further comprising the drive bar (320), wherein the drive bar is configured to connect to respective actuator arms (460) of the latch mechanisms when installed.  
With regard to claim 22, Terei teaches a sliding door having one or more mortices (not shown, described in [0001],[0008], shown in Figures III, IV), wherein the lock assembly of claim 1 is installed in one or more of the mortice.
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments with respect to independent claim 1, the applicant asserts that there is nothing in Terei that alludes to three different cylinder positions.  The examiner disagrees and points to paragraphs 0069, 0073 and 0074 which describe the lock in each of the three positions in figures 5, 9 and 10.  With respect to the applicant’s arguments that the linking member is not positioned outside the lock body, the examiner disagrees.  The examiner is interpreting the lock body to be part 100, which surrounds 2 sides of the lock.  The linking member not surrounded by the entire lock body and is therefore interpreted by the examiner as being positioned outside the lock body.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675